DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. 
The Applicant’s amendments did not material change the Office’s reasons for rejection, provided previously and so the rejections remain unchanged.
Regarding the Applicant’s first argument that Branecky’s control of the upper and lower heating elements are not independent of the thermostat relay; the Office respectfully disagrees.
As previously disclosed in Branecky [0032]:
[0032] Regardless, during a smart grid operation, the home owner may receive a "reduce-load" command (as referred to as a "shed-load" command). After receiving the reduce-load command, the controller 200 controls the lower heating element 140 to turn or be kept off. That is, the "reduce-load" command forces the lower heating element to turn off 140. However, during 
The emphasized text supports the Office’s position which is in direct conflict of the Applicants, in short the lower element is turned off regardless of the status of the thermostat. Furthermore, Foreman is discloses as an alternative to being hardwires; it is a modular device that can be inserted into the device to grant this control feature.
The additional arguments, as to the independent control of the lower elements and the form factor arguments have been addressed in previous actions, the Office holds that making separate of integral, are little patentable weight. See below:
2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]
As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection. 
I. AESTHETIC DESIGN CHANGES 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that 
II. ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTIONA.Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired 
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). 
B.Omission of an Element with Retention of the Element's Function Is an Indicium of Nonobviousness 
Note that the omission of an element and retention of its function is an indicium of nonobviousness. In reEdge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966) (Claims at issue were directed to a printed sheet having a thin layer of erasable metal bonded directly to the sheet wherein said thin layer obscured the original print until removal by erasure. The prior art disclosed a similar printed sheet which further comprised an intermediate transparent and erasure-proof protecting layer which prevented erasure of the printing when the top layer was erased. The claims were found nonobvious over the prior art because although the transparent layer of the prior art was eliminated, the function of the transparent layer was retained since appellant’s metal layer could be erased without erasing the printed indicia.). 
III. AUTOMATING A MANUAL ACTIVITY 
In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). 
IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS 

A.Changes in Size/Proportion 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the 
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
B.Changes in Shape 
In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
C.Changes in Sequence of Adding Ingredients 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS 

A.Making Portable 
In reLindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.). 
B.Making Integral 
In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenckv.Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.). 
C.Making Separable 
In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
D.Making Adjustable 
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.). 
E.Making Continuous 
In reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). 
VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS 

A.Reversal of Parts 
In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). 
B.Duplication of Parts 
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
C.Rearrangement of Parts 
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 11-12, 15, 53-57, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816) in view of Foreman et al. (US 5,568,348).
Regarding claim 1, Branecky discloses a control module for an electric hot water heater, comprising: a processor (200, Figure 3) for controlling an operation of a heating element (140, Figure 2) located in a lower portion of an electric hot water heater tank (100),  the heating element being coupled in series with a first thermostat relay located with the electric hot water heater  (155, [0015]) that controls electricity to the heating element; a communication interface (210) coupled to the processor to communicate with a utility network head-end; the  control module relay configured to be controlled by the processor to open and close the break in the electrical connection between the power lines for coupling and decoupling the power lines to the heating element in the lower portion of the electric hot water heater tank, independent of the first thermostat relay being in  either an open or closed postion, in response to instructions received through the communication interface from the utility network ([0032]), but not a plurality of pins extending from a lower surface of the control module, the pins for insertion into a receptacle provided on a surface of the electric hot water heater tank to interface with power lines to the heating element within the electric hot water heater, wherein the receptacle is coupled in series with the power lines to the heating element and wherein there is a break in electrical connection between the power lines to the 
However, Foreman (F) disclose a insertable relay device (Abstract)  with a plurality of pins (106) extending from a lower surface of the control module (100, Figure 6), the pins for insertion into a receptacle  (104) provided on a surface of the electric hot water heater tank to interface with power lines to the heating element within the electric hot water heater, wherein the receptacle is coupled in series with the power lines to the heating element and wherein there is a break in electrical connection between the power lines to the heating element defines within the receptacle; and a  control module relay coupled with the plurality of pins so as to be coupled in series between the power lines to the heating element when the pins are inserted into the receptacle (Figure 5, C5,L43-C6,L17).
It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Branecky with a removable controller to allow for easier installation or repair. As a clarification, Foreman is a smart relay introduced into a pre-existing circuit with variations from the applicant’s circuit, but could accommodate the circuitry of Branecky in order to disconnect the lower heating element from the circuit.
Regarding claim 2, Branecky (B), as modified, discloses the control module of claim 1, wherein the instructions comprise a demand response (B-[0026, 0032]) event defining a period to disconnect the lower heating element to conserve electricity.  
Regarding claim 3, Branecky (B), as modified, discloses the control module of claim 3, wherein the control module communicates compliance with the demand response through the utility network when the instructions have been complied with (B, [0033,0034]).  
Regarding claim 6, Branecky (B), as modified, discloses the control module of claim 1, wherein the communication interface comprises a first wireless network interface card (NIC) for communicating with a first network and a second wireless network interface card (NIC) for communicating with a second network ([B-0011]). 
Regarding claim 11, Branecky (B), as modified, discloses the control module of claim 1, further comprising one or more contacts (106, Figure 6) provided on the lower surface of the control module, the one or more contacts interfacing with the processor for receiving sensor information from one or more sensors coupled to the electric hot water heater and the receptacle (104).  
Regarding claim 12, Branecky (B), as modified, discloses the control module of claim 11, wherein the contacts interfacing with corresponding pads on the receptacle and the one or more contacts are positioned along a circumference from a center of the control module (108, Figure 6).  
Regarding claim 15, Branecky (B), as modified, discloses the control module of claim 1 wherein the plurality of pins (108, Figure 6) are positioned along a circumference from a center of the control module.  
Regarding claim 53, Branecky discloses a method of remotely controlling electrical demand of an electric hot water heater, the method comprising: receiving at  a control module (200, Figure 3), a notification of a control event ([0026, 0032]) through a 
However, Foreman (F) disclose an insertable relay device (Abstract) with a plurality of pins (106) suitable for insertion in a receptacle of an electric hot water heater (Figure 5, C5, L43-C6, L17). It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Branecky with a removable controller to allow for easy modification to an existing system.
Regarding claim 54, Branecky (B), as modified, discloses the method of claim 53 wherein the control event comprises a demand response event, wherein the electricity to the lower element is interrupted during the duration of the event (B-[0032] i.e. the relay turns on and off the lower heating element (140) as needed).  
Regarding claim 55, Branecky, (B), as modified, discloses the method of claim 53 wherein the control event comprises a pre-loading event (i.e. “add-load’), wherein the electricity to the lower element is applied during the duration of the event (B-[0041]).  
Regarding claim 56, Branecky, (B), as modified, discloses the method of claim 55 wherein a temperature set-point of a thermostat associated with the lower heating element is modified in response to the pre-loading event (B-[0041]).    
Regarding claim 57, Branecky, (B), as modified, discloses the method of claim 53 further comprising communicating compliance or non-compliance of the control event to a utility providing the control event (B-[0031] i.e. the device snitches on the user and may force them to acquiesce or fine them).  
Regarding claim 62, Branecky, (B), as modified, discloses the method of claim 57 wherein the control module communicates through a wireless mesh network (B-[0011]). 
Claims 4-5 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), and Park et al. (US 2011/0276289).
Regarding claim 4, Branecky (B), as modified, discloses the control module of claim 3, but not that the control module communicates a power consumption value to the utility network through the communication interface. 

Regarding claim 5, Branecky (B), as modified, discloses the control module of claim 2, wherein a user overrides (F-C5, L50-57) the demand response event and the processor instructs the relay to close the break in the electrical connection to couple the power lines to the heating elements (B-[0029]) and wherein the control module communicates non-compliance with the demand response instructions ([0232]).  
Regarding claim 58, Branecky, as modified, discloses the method of claim 57, but not that the communication comprises a power consumption value.  
However, Park discloses power monitoring device (Abstract, Figure 10)   that communicated a power consumption value ([0078]).  It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s  invention to modify Branecky by transmitting any relative data required to maximize the systems energy efficiency.
Regarding claim 59, Branecky, as modified, discloses the method of claim 57 wherein the notification is provided by a thermostat remote to the electric hot water heater (B-[0026]).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), and McRory (US 2015/0124100).
Regarding claim 7, Branecky (B), as modified, discloses the control module of claim 1, but not that there are a plurality of pins are twist-lock interfacing with the receptacle.  
However, McRory discloses a sensor with a communication module (Abstract, 16, [0032]) suitable to be mounted on an appliance with plurality of pins (25, Figures 3-4) are twist-lock interfacing with the receptacle. It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s  invention to modify Branecky with a lockable connection, as disclosed by McRory, in order to prevent inadvertent disconnection.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), and Masumoto (US 8,648,264).
Regarding claim 8, Branecky (B), as modified, discloses the control module of claim 1, but not the dimple configuration.
However, Masumoto discloses a terminal box (Abstract), further comprising a cover portion (20, Figures 1A-B) wherein the cover for being pressed downward after the plurality of pins are inserted into the receptacle, the cover interfacing with corresponding dimples (24) on the receptacle to secure the control module to the receptacle. It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s  invention to modify the cover of the prior art with the securing feature of Masumoto for the purpose of ensuring that the cover remains in place.
Regarding claim 9, Branecky (B), as modified, discloses the control module of claim 8, wherein the cover has ribbing (23, Figures !A-B)  on opposing sides of the outer surface, the ribbing deflecting ends of the cover when squeezed to release the cover from the dimples of the receptacle.  
Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), Masumoto (US 8,648,264), and Ott (US 2012/0181281).
Regarding claim 10, Branecky (B), as modified, discloses the control module of claim 9, but not the specific design.
However, Ott discloses a closure (Abstract) wherein the cover (1) is circular in shape and the receptacle is oblong in shape (20, Figure 1), wherein the ribbing of the cover aligns along the length of the oblong shape of the receptacle. It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cover of the prior art with the oval flange of Ott, as either a design choice or for providing a flange in order to secure or stabilize the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746